Action for a judgment declaring null and void resolutions closing a portion of a street for the purpose of transferring title thereto, directing the rescission of said resolution, and enjoining the conveyance of said street. The appeals are (1) from an order (a) denying appellant’s motion to stay, pendente lite, the condemnation of said street and the determination of compensation to be paid to the owners of property affected thereby, and (b) granting respondents’ cross motion for summary judgment dismissing the complaint as to them, and (2) from the judgment entered thereon dismissing the complaint as to respondents. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.